Citation Nr: 1542701	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  12-09 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an earlier effective date prior to October 3, 2007, for the grant of service connection for a right hip strain.

2. Entitlement to an increased rating for right hip strain, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's wife



ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1987 until June 1989.

These matters come before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge in June 2015, at a travel board hearing in St. Petersburg, Florida; a transcript of that hearing is associated with the claims folder and has been reviewed.

The issue of entitlement to a total disability rating based on individual employability (TDIU) has been raised by the record during a June 2015 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to an increased rating for right hip disability, currently evaluated as 10 percent disabling is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's original claim for entitlement to service connection for left hip condition was received by VA in August 2006.
 
2. The Veteran's original claim for entitlement to service connection for right hip condition was received by VA in October 2007. 
 
3. The competent credible evidence of record is against a finding that the Veteran is entitled to an effective date earlier than October 3, 2007 for entitlement to service connection for right hip strain. 


CONCLUSION OF LAW

The criteria for an effective date earlier than October 3, 2007 for entitlement to service connection for right hip disability have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in October 2007. 

A June 2010 rating decision awarded the Veteran entitlement to service connection for right hip strain, with an effective date of October 3, 2007. Because the decision granted the Veteran the benefit sought, additional notice is not required concerning the downstream effective date element of the claim because the initial intended purpose of the notice has been served. Dingess, supra. Rather, as required by 38 U.S.C.A. § 7105(d), the RO issued an SOC in response to the Veteran's disagreement with the effective date. See Goodwin v. Peake, 22 Vet. App. 128 (2008).

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection. The Veteran's service treatment records, lay statements, and medical records are associated with the file. The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim. Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155.


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-8 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The appellant seeks an effective date earlier than October 3, 2007 for entitlement to service connection for right hip strain. For the reasons that follow, the Board concludes that the evidence of record is against a finding that an earlier effective date is warranted.

The Veteran originally filed a claim for entitlement to service connection for a left hip/leg condition which was received by VA on August 24, 2006. In the Veteran's original claim for service connection, there was no mention of a right hip condition. In August 2006, VA provided the Veteran with notice explaining the conditions currently pending; the Veteran's right hip strain was not mentioned. Further, an August 2006 correspondence from the Veteran's representative confirmed the Veteran's service connection claim for a left hip condition. 

The claims folder reflects, the Veteran requested entitlement to a right hip and right leg condition in a statement in support of the claim received on October 3, 2007. In the October 2007 claim, the Veteran explained that the original August 2006 claim misidentified the location of the Veteran's hip condition. In a June 2010 decision, the RO granted the Veteran's claim for entitlement to service connection for right hip strain effective October 3, 2007, date the claim was received.

As noted above, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) (2015). While the Veteran contends that he is entitled to an earlier effective date of August 24, 2006, the claims folder reflects that the first time the Veteran requested service connection for a right hip condition was on October 3, 2007. Additionally, the Veteran concedes that the August 2006 claim "mistakenly identified" the location of his hip condition. (See October 2007 statement in support of the claim). The Board notes that the Veteran contends that the August 2006 original claim had a "clerical error" in regard to the location of his hip strain. (See hearing transcript page 15). However, the Veteran received notice from VA informing him of his pending claims in August 2006. The Veteran did not allege an "error" with the August 2006 claim until October 2007, one year later. As the first formal or informal claim for service connection for right hip condition was received on October 3, 2007, an earlier effective date is not warranted.

Based on the above, the Board finds that there are no statements by the Veteran, or clinical records, which would entitle the Veteran to an earlier effective date for the grant of service connection for right hip strain. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an earlier effective date prior to October 3, 2007, for the grant of service connection for a right hip strain is denied.


REMAND

The Board regrets further delay in this case, but finds that a remand is required to satisfy VA's duty to assist. In the June 2015 Board hearing, the Veteran indicated that, his right hip disability has worsened. (See hearing transcript page 14). The last VA medical examination in regard to the Veteran's heart was conducted in March 2012. Based on the alleged worsening of the Veteran's right hip disability, the Board finds that another VA examination is warranted. Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all medical providers (VA and private) from whom he has received treatment for his right hip disability, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each medical treatment provider identified. After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records.

2. Thereafter, schedule the Veteran for a VA medical examination with an appropriate clinician to determine the current severity of his right hip disability. The claims file should be made available for the examiner to review, and the examination report should reflect that such review was accomplished. All pertinent findings should be reported.

3. After undertaking any other development deemed appropriate, readjudicate the issue on appeal of entitlement to an increased rating for right hip strain. If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran and his representative, with an appropriate opportunity to respond. The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


